Citation Nr: 1705104	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969, which included service in the Republic of Vietnam.  He died in July 2003, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board issued a decision which denied the claim.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2015 Order the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's August 2014 decision and remanded the case for action consistent with the JMR.

In March 2016, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the appeal.  The requested medical expert's opinion was subsequently promulgated in April 2016.  The Appellant was provided with a copy of that opinion, and given 60 days to respond in accord with38 C.F.R. § 20.903 (2016), and a response was received from her attorney.


FINDINGS OF FACT

1.  The Veteran died in July 2003, and his death certificate lists his immediate cause of death as aplastic anemia, due to or as a consequence of nosocomial pneumonia.  No autopsy was performed.

2.  The Veteran was not service connected for aplastic anemia, or any other disability, at the time of his death.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's aplastic anemia was etiologically related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran died in July 2003, and his death certificate lists his immediate cause of death as aplastic anemia, due to or as a consequence of nosocomial pneumonia.  No autopsy was performed.

The Veteran was not service connected for aplastic anemia, or any other disability, at the time of his death.  However, the Appellant has contended, in pertinent part, that the aplastic anemia was etiologically related to his active service and provided details thereof.  Further, there is competent medical evidence which both supports and refutes her contentions.  Specifically, the April 2016 VHA medical opinion is against the claim, while private medical opinions dated in October 2015 and October 2016 from a Dr. A.A. supports the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the Board notes that nothing in the record causes it to question the qualifications of the VHA examiner or Dr. A.A. to render a competent medical opinion.  Both indicated they were familiar with the Veteran's medical history to include the circumstances surrounding his death.  Neither of them expressed their respective opinions in speculative or equivocal terms.  Moreover, both provided rationale in support of their opinions.  As such, it would appear the competent medical evidence is in equipoise as to whether the cause of the Veteran's death is etiologically linked to his active service.

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's aplastic anemia was etiologically related to his active service.  Therefore, service connection for the cause of his death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


